 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    CESAR CONTRERAS ARMAS,                           Case No. 3:18-cv-00387-HDM-WGC
12                        Petitioner,                  ORDER
13              v.
14    R. BAKER, et al.,
15                        Respondents.
16

17          Before the court are petitioner's motion for leave to file exhibits under seal (ECF No. 16),

18   motion to file a second amended petition (ECF No. 18), and motion for stay and abeyance (ECF

19   No. 19).

20          Respondents have not filed a response to the motion for leave to file exhibits under seal.

21   The court finds that the proposed sealed exhibits contain confidential and sensitive information,

22   and the court grants the motion for leave to file exhibits under seal. See Kamakana v. City and

23   Cnty. Of Honolulu, 447 F.3d 1172 (9th Cir. 2006).

24          Respondents have filed a non-opposition to the other two motions (ECF No. 20), and the

25   court grants them.

26          IT THEREFORE IS ORDERED that petitioner's motion for leave to file exhibits under

27   seal (ECF No. 16) is GRANTED.

28
                                                       1
 1          IT FURTHER IS ORDERED that petitioner's motion to file a second amended petition

 2   (ECF No. 18) is GRANTED. The court will issue a scheduling order upon reopening this action,

 3   if necessary.

 4          IT FURTHER IS ORDERED that petitioner's motion for stay and abeyance (ECF No. 19)

 5   is GRANTED. This action is STAYED while petitioner exhausts his state-court remedies.

 6   Petitioner shall return to this court with a motion to reopen within forty-five (45) days of issuance

 7   of the remittitur by the Nevada Supreme Court at the conclusion of the state court proceedings.

 8   Further, petitioner or respondents otherwise may move to reopen the action and seek any relief

 9   appropriate under the circumstances.

10          IT FURTHER IS ORDERED that the clerk of court shall administratively close this action

11   until such time as the court grants a motion to reopen the action.

12          DATED: September 9, 2019.
13                                                                 ______________________________
                                                                   HOWARD D. MCKIBBEN
14                                                                 United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
